 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7   THE CITY OF SEATTLE and SEATTLE
     OFFICE OF LABOR STANDARDS,
 8                                                  Case No. C18-1372RSL
                                  Plaintiffs,
 9                                                  ORDER GRANTING EXTENSION OF
           v.                                       TIME TO FILE ANSWER
10

11
     TRANSDEV SERVICES, INC.,

12                              Defendant.

13

14         THIS MATTER came before the Court on defendant’s “Motion for Leave to File

15   Answer Out of Time.” Dkt. # 13. The motion is unopposed and therefore GRANTED.
16
     The Clerk of Court is directed to accept and file Dkt. # 13-1 as defendant’s answer.
17

18
           Dated this 1st day of November, 2018.
19

20                                              A
                                                Robert S. Lasnik
21                                              United States District Judge

22

23

24

     ORDER GRANTING EXTENSION OF
     TIME TO FILE ANSWER - 1
